      Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


DALI WIRELESS, INC.,


                       Plaintiff,      Civil Action No.: 6:20-CV-1108-ADA

           v.
                                       JURY TRIAL DEMANDED
CORNING, INC. and CORNING
OPTICAL COMMUNICATIONS LLC,


                       Defendant.


                     CORNING’S OPPOSITION TO
            DALI’S MOTION TO ENTER A SCHEDULING ORDER
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 2 of 11




                                              TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    PROCEDURAL BACKGROUND ..................................................................................... 1

III.   ARGUMENT ...................................................................................................................... 2
       A.  Dali’s Proposed Schedule Was Not Entered in the Prior Case And Corning
           Does Not Agree to It in this Case ........................................................................... 3
       B.  Dali’s Request For An Accelerated Procedural Schedule Is Unwarranted............. 4
       C.  Dali’s Accelerated Procedural Schedule Will Compound the Prejudice to
           Corning ................................................................................................................... 6

IV.    CONCLUSION ................................................................................................................... 8




                                                                 i
             Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 3 of 11




I.         INTRODUCTION

           Dali’s Motion1 asks this Court for special treatment in the form of an accelerated

procedural schedule from what it would ordinarily be entitled to for a case filed just this month.

Notably, the procedural schedule Dali proposes was not entered in the prior case, and Corning

does not agree to its entry in this case. In its Motion, Dali asks this Court to aggravate the

prejudice Corning already experienced as a result of Dali’s actions while simultaneously “wiping

out” any consequence of its mistake. Corning, on the other hand, seeks only to have this case

treated like any other case that was filed on December 4, 2020.

II.        PROCEDURAL BACKGROUND

           The procedural background of this case cannot be separated from the history of Dali’s other

assertions against Corning. A brief history of Dali’s halting approach to litigation against Corning

follows:

    Date          Court          Case No.        Action

    12/30/2019    W.D. of        3:19-cv-714     Dali files a Complaint against Corning alleging
                  North                          infringement of U.S. Patent Nos. 10,159,074 (“the
                  Carolina                       ’074 patent”) and 9,769,766 (“the ’766 patent”).
    4/30/2020     W.D. of        3:19-cv-714     Dali files an Amended Complaint dropping both
                  North                          the ’074 and ’766 patents, and adding U.S. Patent
                  Carolina                       Nos. 10,433,261 (“the ’261 patent”), 9,197,358 (“the
                                                 ’358 patent”), and 10,506,454 (“the ’454 patent”).
    5/1/2020      W.D. of        3:19-cv-714     The Court issues an Order to Show Cause why
                  North                          Dali did not serve the original Complaint on Corning
                  Carolina                       within the required time limit.
    7/22/2020     W.D. of        3:19-cv-714     The Magistrate Judge recommends the case be
                  North                          transferred to the Northern District of
                  Carolina                       California.
    9/9/2020      W.D. of        6:20-cv-827     Dali files a Complaint against Corning alleging
                  Texas                          infringement of the ’766 patent for the second
                                                 time U.S. Patent No. 9,826,508 (“the ’508 patent”).
    9/11/2020     W.D. of        3:19-cv-714     The Court adopts and affirms the Magistrate’s
                  North                          recommendation on transfer.

1
    Dkt. No. 7.

                                                    1
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 4 of 11




               Carolina
 9/15/2020     W.D. of        6:20-cv-827     Dali applies for a summons in the newly filed Texas
               Texas                          case.
 10/8/2020     W.D. of        6:20-cv-827     Dali seeks leave to amend the Complaint to drop
               Texas                          the ’766 patent for a second time.
 10/12/2020    W.D. of        6:20-cv-827     Dali files a corrected request to amend the
               Texas                          Complaint to drop the ’766 patent for a second
                                              time.
 10/15/20      N.D. of        3:20-cv-6469    The California Court sets a procedural schedule in
               California                     the case transferred in from North Carolina.
 11/13/2020    W.D. of        6:20-cv-827     Corning files its Answer.
               Texas
 11/23/2020    W.D. of        6:20-cv-827     This Court sets a Markman Hearing
               Texas
 12/4/2020     W.D. of        6:20-cv-1108    Dali files a new, separate case asserting the ’508
               Texas                          patent against Corning, despite the fact that the -
                                              827 case asserting the ’508 patent against Corning
                                              remains pending in the same Court.
 12/7/2020     W.D. of    6:20-cv-827         CMC deemed to have occurred in the -827 case.
               Texas
 12/9/2020     W.D.    of 6:20-cv-1108        Dali files a motion for entry of a scheduling order
               Texas                          in the -1108 case.
 12/9/2020     W.D.    of 6:20-cv-827         Dali files a motion to dismiss the -827 case.
               Texas


       In its Motion, Dali states that it filed the Complaint in the -1108 case “in light of a since-

cured standing defect regarding which Dali corporate entity is presently assigned the asserted U.S.

Patent No. 9,826,508.” Motion at 2. Stated more directly: Dali lacked standing to file its

Amended Complaint in the -827 case. Notably, as the above table shows, Dali filed the -1108 case

while the -827 case was still pending, and at no point sought to cure its lack of standing in the -

827 case before filing the -1108 case and voluntarily dismissing the -827 case.

III.   ARGUMENT

       Dali tried suing Corning in North Carolina on one set of patents, changed its mind on what

patents it wanted to assert, got transferred to California, went forum shopping and sued on different

patents in Texas, changed its mind again regarding what patents it wanted to assert, and then sued


                                                 2
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 5 of 11




Corning again in Texas on the same patent because it lacked standing in the earlier-filed case in

Texas. Now, Dali files a Motion seeking to import a procedural schedule from a case that it

apparently had no right to bring, while arguing that “judicial efficiency” justifies accelerating the

-1108 case. Dali’s request for special treatment to account for its own mismanagement of its case

should be denied.

       A.      Dali’s Proposed Schedule Was Not Entered in the Prior Case and Corning
               Does Not Agree to It in This Case

       The Court did not enter a procedural schedule in the -827 case, and no proposed schedule

was presented to the Court. Instead, the Court entered Markman and Trial dates based on the

filing of a Complaint that we now know to have been filed without standing.

       There is no dispute that Dali lacked standing to file the operative pleading—the Amended

Complaint—in the -827 case.         Motion at 2.      “[S]tanding is to be determined as of the

commencement of suit.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 571 (1992). “[I]n order to assert

standing for patent infringement, the plaintiff must demonstrate that it held enforceable title to the

patent at the inception of the lawsuit.” Paradise Creations, Inc. v. UV Sales, Inc., 315 F.3d 1304,

1309 (Fed. Cir. 2003) (emphasis in original). And although Dali declined to provide details, it

appears that this lack of standing was not the result of some nuanced or convoluted licensing

arrangement. Instead, it appears that despite representing that “Dali is the owner of all right, title

and interest in and to the ’508 patent with the full and exclusive right to bring suit to enforce the

’508 patent,” Dali had simply not done its homework to make sure that the Plaintiff entity actually

owned the patent. See Complaint, Dkt. No. 1 in Case No. 6:20-cv-827; see also Motion at 2.

       The Trial and Markman dates in the -827 case were set by the Court following a Joint Case

Readiness Status Report (Dkt. No. 22). Those dates were precipitated by the filing of an Amended

Complaint that Dali apparently had no right to file. And although Corning was willing to be


                                                  3
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 6 of 11




reasonable and work with Dali to arrive at a procedural schedule in the -827 case that was

consistent with those dates, it absolutely would not have agreed to the proposed schedule in the -

827 case had it been advised that Dali lacked standing. Notably, Dali notified Corning of the

standing issue on the morning of same day that it filed the Complaint in the -1108 case and sought

our agreement to its proposed schedule in the -1108 case. Dali makes no representation of when

it discovered the standing issue, much less when it cured the fatal defect in its case, but as a matter

of law it had to be prior to filing the Complaint in the -1108 case that it claims addressed the “since-

cured” standing defect. Motion at 2; see Lujan, 504 U.S. at 571 (“[S]tanding is to be determined

as of the commencement of suit.”). Evidently, and without any explanation to the contrary having

been offered, Dali negotiated a procedural schedule in a case that it knew should not have been

filed, only to later use that agreed-to procedural schedule to advocate for an accelerated schedule

in a subsequently filed case. When viewed in the context of Dali’s serial filings and forum

shopping, Dali’s conduct reflects dubious tactics that should not be rewarded.

        B.       Dali’s Request for an Accelerated Procedural Schedule Is Unwarranted

        Dali asks the Court to enter a procedural schedule in this case despite the following facts:

                This case was only filed on December 4, 2020

                Service on Corning was not effected until December 9, 2020

                Corning’s response to the Complaint is not due until December 30, 2020

                The Case Readiness Status Report would not be due until January 7, 2021, and a
                 CMC would likely not occur (or be deemed to have occurred) before March 1, 2021

Dali’s motion requests that all deadlines in the -1108 case be moved up by at least three months

from what they would normally be. Dali’s motion does not provide an affirmative reason why the

schedule must be accelerated in this case other than to say that moving the schedule “would serve

justice and promote judicial efficiency.” This argument is tenuous, at best.

                                                   4
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 7 of 11




        Dali’s history of filing Complaints, as shown above, is anything but “efficient” and belies

any sense of urgency on Dali’s part. Dali has now filed five Complaints against Corning in three

different cases across two different districts, and one of those cases was transferred to a different

jurisdiction. A substantial portion of 2020 has been spent by Dali filing Complaints and cycling

patents in and out of cases before Corning could even answer those Complaints. Its efforts to

forum-shop have resulted in a Court having to hear—and grant—a motion to transfer, and its

idleness caused one Court to issue an order to show cause to explain why Dali was not serving the

Complaint. If Dali was concerned with the speedy and efficient administration of justice, it should

have figured out what patents to assert and what venue to use before serially filing Complaints. 2

It did neither.

        Dali’s suggestion that its Motion will save “costly and disruptive motion practice to cure a

technical defect” misses the point. First, nobody is forcing Dali to seek an expedited procedural

schedule in the -1108 case. Dali is the party seeking leave to deviate from the standard case

management track in order to accelerate the schedule in what is already one of the fastest courts in

the nation. Nothing about Dali’s motion is necessary; it filed a new case, and it will get a schedule

in the ordinary sequence of events.

        In addition, Dali’s argument that accelerating the schedule in the -1108 case will promote

“judicial efficiency” by avoiding “costly and disruptive motion practice to cure a technical defect”

is misplaced. Lack of standing is not a picayune “technical defect” as Dali states. Mot. at 2. It

was a fundamental and fatal flaw in Dali’s case.3 Moreover, it was Dali that wasted judicial


2
 Justice delayed is indeed justice denied, unless the party seeking “justice” is the cause of the
delay.
3
  Dali suggests that it might have been able to cure its standing issue in the -827 case. The Court
need not resolve that question since Dali already moved to dismiss that case, but Corning notes
that the fact that Dali did not even attempt to cure the standing problem in the -827 case—even
                                                 5
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 8 of 11




resources—not to mention those of the parties—by bringing a case it had no right to bring:

“Standing doctrine functions to ensure, among other things, that the scarce resources of the federal

courts are devoted to those disputes in which the parties have a concrete stake.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 191 (2000). It now compounds that

wasteful exercise by seeking relief it is does not require and to which it is not entitled. This case

is a new, separate case, and should be treated as such.

       C.        Dali’s Accelerated Procedural Schedule Will Compound the Prejudice to
                 Corning

       Lacking a principled basis why it needs or is even entitled to an accelerated schedule in its

newly filed case, Dali turns to arguing that Corning will not be prejudiced by its proposed schedule.

Dali is wrong.

       As an initial matter, Corning has already been prejudiced through Dali’s decision to file a

case for which it lacks standing. In addition to having to incur costs to defend a case that Dali had

no right to bring in the first place, the one-year bar date to file an IPR began running when Dali

filed its improper Complaint in September. 28 U.S.C. § 315 starts the one-year bar timer running

on “the date on which the petitioner is served with a complaint alleging infringement of the patent.”

Unfortunately, nothing in § 315 exempts the situation where a patentee lacks standing to file the

complaint that triggers the clock.

       Moreover, granting Dali’s request for an expedited procedural schedule in the –1108 case

would negatively impact the PTAB’s analysis of the Fintiv factors laid out in Apple Inc. v. Fintiv,



after Corning indicated that it would not agree to an expedited schedule in the -1108 case—belies
Dali’s suggestion that this would have been successful. In any event, Dali is wrong. “[S]tanding
is to be determined as of the commencement of suit.” Lujan, 504 U.S. at 571 (1992). “[I]n order
to assert standing for patent infringement, the plaintiff must demonstrate that it held enforceable
title to the patent at the inception of the lawsuit.” Paradise Creations, 315 F.3d at 1309 (Fed. Cir.
2003) (emphasis in original).

                                                 6
          Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 9 of 11




Inc., IPR2020-00019, Paper 11 (PTAB Mar. 20, 2020) (precedential). This would undermine

Corning’s ability to avail itself of the full range of defenses and litigation strategies to which it

would otherwise be entitled. Entry of an accelerated procedural schedule negotiated—but not

entered—in the -827 case would reward Dali for filing a Complaint erroneously claiming that

“Dali is the owner of all right, title and interest in and to the ’508 patent with the full and exclusive

right to bring suit to enforce the ’508 patent.” Complaint, Dkt. No. 1 in Case No. 6:20-cv-827.

Corning has already been prejudiced by Dali’s actions, and entering Dali’s accelerated schedule

will exacerbate that prejudice.4

        Corning would also be prejudiced by Dali’s proposed accelerated schedule insofar as it

would have less time to investigate prior art and to prepare its defenses. It is no secret that a

defendant—in the overwhelming majority of cases—wants a longer procedural schedule to prepare

its case. Corning is no different here. Presumably Dali’s decision to file a Complaint for which it

lacked standing was nothing more than a mistake. But it was a significant mistake; as noted above,

Dali’s lack of standing was fatal to its claims in the -827 case. Dali now asks the Court to wipe

away this mistake by taking away months of additional time that Corning would normally have to

prepare its case. A significant mistake like Dali’s should have consequences, and Corning is not

asking the Court for disproportionate consequence. In this case, the very mild consequence that

Corning believes is appropriate is that this case be treated like any other case in this Court instead



4
  Corning notes that Dali’s actions also prejudiced Corning’s ability to seek declaratory relief in a
different district, such as the Northern District of California where a case between the parties is
already pending. Dali filed claims on the ’508 patent in this district when it lacked standing, and
then filed an identical case in this district before seeking dismissal of the prior case, presumably
to maintain “first filed” case status to defeat a declaratory judgment action in a different venue.
Whether the Court enters Dali’s proposed procedural schedule will not substantively affect this
analysis, but Corning highlights it for the Court as an additional prejudice caused by Dali’s
conduct.

                                                   7
           Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 10 of 11




of receiving special treatment and having the schedule in this case be accelerated. To do otherwise

would deprive Corning of the time it would otherwise have to defend its case as a result of Dali’s

blunder.

IV.    CONCLUSION

       Dali’s request for special treatment in the form of an accelerated procedural schedule

should be denied.


Dated: December 16, 2020                     Respectfully submitted,

                                             By: /s/ Ross R. Barton
                                             Michael J. Newton (TX Bar No. 24003844)
                                             ALSTON & BIRD LLP
                                             Chase Tower
                                             2200 Ross Avenue, Suite 2300
                                             Dallas, TX 75201-2748
                                             Phone: (214) 922-3423
                                             Fax: (214) 922-3899
                                             mike.newton@alston.com

                                             Ross R. Barton (NC Bar No. 37179)
                                             ALSTON & BIRD LLP
                                             101 South Tyron Street, Suite 4000
                                             Charlotte, North Carolina, 28280
                                             Phone: (704) 444-1287
                                             Fax: (704) 444-1111
                                             ross.barton@alston.com


                                             Attorneys for Corning, Inc. and Corning
                                             Optical Communications LLC




                                                8
        Case 6:20-cv-01108-ADA Document 8 Filed 12/16/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on December 16, 2020, on

all counsel who have consented to electronic service.

                                                                 /s/ Ross R. Barton




                                                9
